AVENANT n°4 A LA CONVENTION
de Recherche, d'Exploitation et de Transport des Hydrocarbures
du 19 décembre 1988

ENTRE

La République du Tchad, représentée par M. Tabe Eugène N’Gaoulam, Président de la
Commission Nationale chargée des Négociations des Conventions Pétrolières et Ministre du
Pétrole et de l’Energie, ci-après désignée « l'État », d’une part

ET
Le Consortium, constitué des sociétés suivantes:

+ _ ESSO EXPLORATION AND PRODUCTION CHAD INC. une société constituée en
société commerciale dans l'État du Delaware (États-Unis), dénommée ci-après « ESSO »
et représentée par M. D. Scott Miller , dûment habilité à ces fins,

+ PETRONAS CARIGALI (CHAD EP) INC., une société établie en vertu des lois des Iles
Caïman, dénommée ci-après « PETRONAS » et représentée par M. Alais Mohd Yunos,
dûment habilité à ces fins,

+  CHEVRON PETROLEUM CHAD COMPANY LIMITED, une société établie en vertu
des lois des Bermudes, dénommée ci-après « CHEVRON » et représentée par M. Neil
Jones, dûment habilité à ces fins,

ci-après désignées ensemble comme « le Consortium », d’autre part

L'État et le Consortium étant ci-après dénommés individuellement « Partie » et collectivement « les
Parties ».

ATTENDU QUE

e les Parties au présent Avenant à la Convention sont les parties à la Convention de
Recherches, d'Exploitation et de Transport des Hydrocarbures signée le 19 décembre
1988, et approuvée par l'Ordonnance n° 041/PR/88 du 30 décembre 1988. Cette
Convention a été modifiée par l'Avenant signé le 19 Mai 1993, ratifié par la Loi n°
001/PR/93 du 7 juin 1993, par l'Avenant n° 2 signé le 12 mars 1997, ratifié par la Loi n°
03/PR/97 du 23 juillet 1997 et par l'Avenant n° 3 signé le 21 juin 2000, ratifié par la Loi
n° 028/PR/2000 du 5 décembre 2000 (la « Convention »).

BA
PQ

Page 1 de 11

° A l'issue de négociations tenues à N’Djamena de novembre 2007 au 9 septembre 2008,
les Parties ont établi un Protocole d'Accord («le Protocole ») le 16 septembre 2008,
lequel a été confirmé par le décret n°1124/PR/PM/MP/2008 du Président de la
République du Tchad pris en Conseil des Ministres le 19 septembre 2008, et

+ __les Parties ont convenu de modifier la Convention pour assurer la réalisation des objectifs
du Protocole d'Accord.

POUR CES MOTIFS, LES PARTIES ONT ACCEPTÉ LES MODIFICATIONS
SUIVANTES A LA CONVENTION :

ARTICLE 1 - DEFINITIONS
Le présent Article est modifié pour ajouter ce qui suit:

«1.45 'FSO' désignera le terminal flottant de stockage et de déchargement, qui fait
partie du Système de Transport. »

ARTICLE 13 - MESURE D'HYDROCARBURES
L'Article 13.1 est entièrement supprimé pour être remplacé par ce qui suit :

« 13.1a) En application de l’article 13.2 ci-dessous (et de l'arrêté No.
062/MP/SG/DEP/2008 du 02 octobre 2008 du Ministre du Pétrole intitulé
Approbation du Système de Comptage de la Production Totale des
Hydrocarbures), le Consortium a eu le droit, et continue à avoir le droit de
mesurer la Production Totale de Pétrole Brut, à l’aide du seul dispositif de
mesurage (compteur transactionnel) du système de comptage et de transfert du
FSO. Le Gaz Naturel, lorsqu’il est considéré commercial est mesuré à la sortie
de l'usine de traitement de gaz ou des installations de séparation de gaz ou de
production de gaz selon le cas. Le Consortium utilisera des méthodes fiables
pour la répartition de la Production Totale, en utilisant des essais de puits ou
tout autre méthode de mesure volumétrique répondant aux normes de
l’industrie pétrolière internationale, basée sur les quantités totales de Pétrole
brut mesurées au FSO et les quantités totales de Gaz Naturel mesurées au
point de mesurage. Il est convenu et reconnu que la méthode de répartition
basée sur les essais de puits actuellement utilisée sur l’ensemble des champs
en production par le Consortium est compatible à tous égards aux normes de
l’industrie pétrolière internationale. Ces méthodes de répartition telles
qu’approuvées par le Ministre du Pétrole ne peuvent être modifiées que d’un
commun accord. Le Ministre aura le droit d’examiner ces mesures et
d’inspecter les appareils et les procédures utilisées.

13.1 b) Le compteur transactionnel du FSO est le point de mesurage du Pétrole Brut
au titre de la Convention. »

ms
Îs 2

Page 2 de 11

Un nouvel Article 13.6 est ajouté comme suit :

«13.6 a) Chacun des membres du Consortium a effectué le paiement d’un
montant forfaitaire à l’État en considération de l’accord de l’État de
réviser l’Article 13.1 tel que modifié par la présente, et à titre de
résolution des différends entre les Parties. Ces différends portaient
notamment sur le point de mesurage du Pétrole brut et sur la
réclamation de l'État relative au prépaiement d’une redevance sur le
stock mort et le ballastage conformément aux dispositions du
Protocole confirmé par le décret présidentiel 1124/PR/PM/MP/2008,
du 19 septembre 2008.

Ce paiement (« Prépaiement de Redevance sur la Production »), à titre
de compromis, a été effectué par chaque membre du Consortium au
prorata de sa participation à la Convention, pour un montant forfaitaire
s’élevant pour l’ensemble des membres du Consortium à vingt-neuf
millions quatre-cent douze mille cent soixante dollars
(USD 29 412 160). Ce versement a été calculé en fonction du volume
d'hydrocarbures en barils contenus dans l’oléoduc («Stock Mort ») et
du volume d'hydrocarbures en barils nécessaires pour le ballastage du
terminal flottant de stockage (« Ballastage »), tel que défini à l’article
13.6.b ci-après.

b) Ce prépaiement est basé sur la quantité totale d'hydrocarbures de trois
millions quatre cent trente-six mille (3 436 000) barils (dont 2 936 000
barils de Stock Mort et 500 000 barils de Ballastage) et sur le prix de
USD 68,48 le baril. Ce prix “Prix du Marché départ champ” définitif
des Trois Champs (Komé, Bolobo, Miandoum) et des Cinq Champs
(Nya, Moundouli, M’Biku, Belanga et Mangara) du A4È" Trimestre de
2007 a été utilisé pour calculer le prépaiement au taux de redevance
fixe de 12,5%. Ce calcul est uniquement destiné à déterminer le
montant du prépaiement et les Parties reconnaissent qu’aucune vente
desdits hydrocarbures n'est survenue ou ne surviendra tant que ces
hydrocarbures ne sont pas retirés du Système de Transport et/ou
vendus à une tierce partie.

c) Les Parties conviennent de procéder à un ajustement annuel de
l'Avance de Redevance sur la Production. Chaque membre du
Consortium effectuera cet ajustement, au prorata de sa participation
dans le Consortium au titre de la Convention, en tenant compte de la
valeur définitive du Prix du Marché départ champ, des Trois Champs
(Komé, Bolobo et Miandoum) et des Cinq Champs (Nya, Moundouli,
M'Biku, Belanga et Mangara) du 4° Trimestre de l'année précédente,
de façon à maintenir le montant des prépaiements à un niveau qui soit
en ligne avec ce prix du 4°" Trimestre (appliqués à une quantité de
2 936 000 barils de Stock Mort et de 500 000 barils de Ballast). Cet
ajustement sera effectué d’année en année et ce jusqu'à l'année
pendant laquelle ces quantités de Stock Mort et de Ballastage seront

tar

Page 3 de 11

retirés du Système de Transport et/ou vendus à une tierce partie. Dans
ce cas, les redevances de production deviendront exigibles sur ces
quantités. Lorsque les ajustements effectués pour une année donnée par
les membres du Consortium seraient excédentaires, chaque membre du
Consortium aura le droit de déduire au prorata de sa quotepart, sa
quotepart du montant total trop payé, de ses paiements de l’Impôt
Société (IS). Dans le cas où l'ajustement serait déficitaire, chaque
membre du Consortium devra effectuer un versement au prorata de sa
quotepart du montant total payé en moins, sur le compte du Trésor
Public où chaque membre du Consortium effectue ses paiements de
l’Impôt Société.

d) L'État et les membres du Consortium confirment que le prépaiement de
la Redevance sur la Production y compris les ajustements, pourra être
crédité contre la Redevance sur la Production payable lorsque lesdites
quantités de Stock Mort et de Ballastage seront vendues et/ou retirées
par les membres du Consortium. Ce prépaiement de la Redevance sur
la Production ne sera pas fiscalement déductible des revenus de l’année
2008. Par contre, dès que les 3 436 000 barils de Stock Mort et de
Ballastage seront vendus et/ou retirés par les membres du Consortium,
le prépaiement ainsi que tous les ajustements prévus ci-dessus,
deviendront fiscalement déductible.

e) Dans le cas où un Nouvel Expéditeur (tel que défini dans les Accords
de Transport entre les membres du Consortium, le Gouvernement de la
République du Tchad, Tchad Oil Transportation Company et
Cameroon Oil Transportation Company, S.A.) aurait l'intention
d’utiliser le Système de Transport pendant la durée de validité de la
Convention, les Parties, si nécessaire, se réuniront pour s’entendre sur
la manière dont le prépaiement de Redevance à la Production visé au
présent Article 13.5 devra être ajustée. »

ARTICLE 23 - REGIME FISCAL
L'Article 23.5 est entièrement supprimé pour être remplacé par ce qui suit :

«23.5 a) Sauf dispositions contraires fixées d’accord Parties, l'impôt direct sur les
bénéfices sera versé à l'État par chaque membre du Consortium selon un
système d'acomptes trimestriels suivi d’une régularisation annuelle après
déclaration des résultats de l’année civile écoulée. Ces acomptes seront
versés par chaque membre du Consortium au plus tard à la fin du
Trimestre et seront basés sur une estimation de chacun des membres du
Consortium de leurs impôts dus à titre individuel. Cette estimation
trimestrielle sera calculée cumulativement en tenant compte de la période
s’étendant du début de l’exercice fiscal jusqu’à la fin dudit Trimestre.
L’ajustement se fera à partir du montant cumulé d’impôt estimé du début
de l’annee jusqu’à la fin dudit Trimestre, moins les acomptes déjà versés à

fu L

Page 4 de 11

l’État au cours de l’année. Le paiement du solde de l'impôt direct sur les
bénéfices au titre d’une Année Civile donnée devra être effectué par
chaque membre du Consortium au plus tard le premier avril de l'Année
Civile suivante. Si un membre du Consortium a versé sous forme
d’acomptes une somme supérieure à l’impôt dont il est redevable au titre
d’une Année Civile donnée, l'excédent sera déduit par lui de ses
versements d’impôts futurs.

Un nouvel article 23.5.b) est ajouté comme suit :

«b) Les Parties conviennent expressément que les acomptes effectués chaque
Trimestre par chacun des membres du Consortium ne seront pas fixes et seront
effectués individuellement, conformément à l’Article 23.5 a), en vertu de
l'estimation de bonne foi des impôts dus à l’État. Chaque membre du
Consortium communiquera au Ministre, avant la fin du Trimestre concerné, son
estimation trimestrielle supportée par les informations formant la base de celle-
ci. Les Parties conviennent qu’aucun intérêt, qu'aucune pénalité, amende ou
toutes autres charges de quelque nature que ce soit ne sera due à l’État en
conséquence d’une surévaluation ou d’une sous-évaluation des montants estimés
ou payés trimestriellement. »

ARTICLE 24 - EXONERATIONS FISCALES

L'Article 24.1 est modifié par l’ajout de la section suivante (0), et par la
suppression totale de la dernière phrase de cet article qui est remplacée par le
paragraphe ci-dessous cité (après la nouvelle section (0)) :

«o) Les Parties ont convenu de ce qui suit afin de résoudre le différend relatif au
paiement de la redevance statistique suivant les dispositions du Protocole.
Sans préjudice à l’exonération des droits de douane, des taxes, des redevances,
tout autre impôt ou prélèvement de quelque nature que ce soit, prévue dans la
présente Convention, relative aux exportations de Pétrole Brut, chaque
membre du Consortium paiera une "Redevance Statistique" sur ses
exportations de Pétrole Brut à un taux de un pour cent (1%) de la valeur du
brut exporté conformément aux termes et à la méthode de calcul de la présente
section «0 ».

Ce taux de un pour cent (1%) sera rétroactif à la date de la première expédition
(octobre 2003) et restera fixé jusqu'à la fin de la Convention.

La méthode de valorisation des exportations de Pétrole Brut pour la
détermination du montant de la Redevance Statistique à payer est la suivante :

1. Prix trimestriel provisionnel:

Le Prix du Marché définitif au point de mesurage du Trimestre échu, sera
utilisé comme prix provisionnel à appliquer a chaque expédition du Trimestre

TA
Î G Le

Page 5 de 11

suivant pour le calcul de la Redevance Statistique provisoire sur les
exportations de Pétrole brut par les membres du Consortium.

2. Ajustement final du Prix Trimestriel:

Dès que le Prix du Marché au point de mesurage de ce Trimestre sera approuvé
par le Ministre du Pétrole, ce prix deviendra le prix définitif pour la
détermination de la Redevance sur la Production Totale due, conformément
aux dispositions des articles 21 et 22 de la Convention. En conséquence, les
membres du Consortium utiliseront également ce Prix du Marché pour la
liquidation définitive de la Redevance Statistique sur les exportations de
Pétrole brut versée à titre provisionnel au cours dudit Trimestre.

3. Le versement de la Redevance Statistique

Le versement de la Redevance Statistique s'effectuera de la manière suivante :

(G) Chaque membre du Consortium paiera, dans les (5) jours ouvrables au
début de chaque mois, le montant provisionnel de sa Redevance
Statistique sur une estimation de ses enlèvements de Pétrole Brut, en
barils nets à 60 degrés Fahrenheit et sur le Prix du Marché provisionnel
applicable durant ce mois.

(äi) La Redevance Statistique définitive due pour un Trimestre donné sera
recalculée en utilisant le Prix du Marché définitif pour ce Trimestre. Elle
sera basée sur le volume cumulatif final expédié par chaque membre du
Consortium durant le Trimestre, tel qu’indiqué sur le Certificat d'Origine
et sur le Certificat de Quantité et de Qualité, en barils nets à 60° Fahrenheït
validés par la Douane. Chaque membre du Consortium fournira en
conséquence aux autorités douanières, en même temps que ledit paiement,
une déclaration pouvant être auditée, relative à son expédition de Pétrole
Brut exporté, indiquant le prix final, les volumes et autres renseignements
pertinents, avec des copies jointes à la déclaration comme pièces
justificatives du Certificat d'Origine et du Certificat de Quantité et Qualité.
Ces documents constitueront la documentation nécessaire pour la douane
et tiendront lieu de toute autre formalité pour la Douane liée au paiement
de la Redevance Statistique.

(ii) Dans le cas où un paiement provisionnel de la Redevance Statistique par
un des membres du Consortium serait supérieur à la redevance due en
fonction du Prix du Marché définitif et du volume réel exporté, ce
membre déduira le montant excédentaire qu'il aurait ainsi versé en trop
du versement provisionnel du Trimestre suivant. Par contre, si le
paiement provisionnel de la Redevance Statistique par un membre du
Consortium serait inferieur, ce membre effectuera le paiement
complémentaire en fonction Prix du Marché définitif et du volume réel.

Ds
F6 2

Page 6 de 11

(iv) Le montant de la Redevance Statistique sur les exportations de Pétrole
brut versée par chaque membre du Consortium sera un élément des
«coûts de transport » en vertu de l’Article 21 de la Convention et sera
porté dans la catégorie des « dépenses » au sens de l’Article 23 de la
Convention.

(v) Les ajustements futurs de la Redevance sur la Production rendus
nécessaires du fait du paiement de la Redevance Statistique et de son
traitement comme coût de transport seront effectués lors de l'ajustement
définitif de la Redevance sur la Production payable à chaque Trimestre.

4. Paiements Rétroactifs de la Redevance Statistique.

En vertu du Protocole confirmé par décret No1124/PR/PM/MP/2008 du 19
septembre 2008, les membres du Consortium, ont en outre accepté le paiement
avec effet rétroactif de la Redevance Statistique à titre de résolution
complémentaire du différend ci-dessus mentionné à compter de la date du
premier enlèvement.

@ En octobre 2008, chaque membre du Consortium a versé à l’état une
estimation de sa part de Redevance Statistique rétroactive dont le
montant total s’élève à 107.971.043,80 USD au titre de la Convention
comme convenu au Protocole.

(ii) En novembre 2008, lorsque les informations ont été rendues
disponibles permettant la détermination plus précise de la Redevance
Statistique due rétroactivement, chaque membre du Consortium à
effectué un versement complémentaire qui, pris cumulativement pour
l’ensemble des trois membres, s’élève à un montant total de
28.866.617,72 USD.

Par conséquent, le montant total cumulé de la Redevance Statistique
rétroactive versée, au titre de la Convention, par les membres du Consortium à
l'État, en vertu du Protocole d’Accord, s'élève à un montant de
136.837.661,52 USD pour la période allant d’octobre 2003 à fin septembre
2008.

S. Traitement de la Redevance Statistique

La prise en charge du paiement rétroactif de la Redevance Statistique comme
élément des «coûts de transport» et des «dépenses » générera un crédit
d’impôt qui sera déductible de tout paiement subséquent d’Impôt sur les
Sociétés. Il est par conséquent convenu, qu'aucune rectification des
déclarations fiscales des exercices antérieurs ne sera nécessaire.

D
TZ

Page 7 de 11

6. Dispositions Diverses

En considération de l'accord des membres du Consortium de payer la
Redevance Statistique, y compris le paiement rétroactif, conclu dans le cadre
du règlement du différend né entre les Parties à propos du paiement de la
Redevance Statistique sur les exportations de Pétrole Brut aux termes de la
Convention, l'État confirme et convient qu'aucun des paiements évoqués ci-
dessus en vertu des présentes ne comporte de pénalités, de droits
supplémentaires, d’intérêts ou de prélèvement de quelque nature que ce soit et
que les questions donnant lieu à ces différends sont totalement et
définitivement résolues.

A l’exception de la Redevance Statistique sur les exportations de Pétrole brut
décrite dans le présent Article 24.1.0), toutes les exonérations au titre de la
Convention restent inchangées.

Les parties conviennent et confirment que dans le cadre de la Convention de
1988 et ses Avenants, les membres du Consortium et leurs Contractants sont
assujettis à une Redevance Statistique de 0,2 % (zéro virgule deux pour cent)
sur les importations des biens exonérés. Ce taux demeurera fixe jusqu'à la fin
de la Convention.

L’article 24.2 est entièrement supprimé et remplacé par ce qui suit :

«24.2 Les Contractants Principaux sont exonérés de prélèvements, taxes et impôts de
quelque nature que ce soit sur les paiements (charges encourues sur la base des
réalisations) effectués aux sièges sociaux et leurs sociétés affiliés en
contrepartie des frais généraux et de l’assistance technique étrangère au titre
des Opérations Pétrolières. Les bénéficiaires de ces paiements sont également
exonérés de taxes et impôts sur ces paiements. Ces exonérations s'appliquent
sans limitation aux Opérations Pétrolières.

Les paiements (charges encourues sur la base des réalisations) effectués et
justifiés par les Contractants Principaux par le biais de certificats d’auditeurs
aux sièges sociaux et à leurs sociétés affiliées au titre des frais généraux de
siège sont déductibles au titre de l’impôt sur les sociétés en application de
l’article 20.1.6 du code Général des Impôts de la loi No 27/PR/67 du 30
décembre 1967.

Les frais généraux et les frais des services centraux (ci-après appelés « Frais
Généraux ») comprendront notamment :

a) Les frais encourus pour les prestations de services et de personnel des
Contractants Principaux à l’extérieur de la République du Tchad, relatif à
l'administration, aux services juridiques, comptabilité, financier, d’audit,
fiscal, de planification, de gestion du personnel, d’approvisionnement et

tag

Page 8 de 11

autres fonctions nécessités pour les besoins des Opérations Pétrolières au
titre de la présente Convention et

b) Les dépenses raisonnables de voyage du personnel du Contractant
Principal appartenant aux catégories générales et administratives visées à
l’alinéa a), dont l’objet est l’inspection et la supervision des Opérations
Pétrolières dans la République du Tchad.

c) Les Frais Généraux ne pourront être déduits que pour la part incombant
aux opérations faites au Tchad. En aucun cas, il ne sera accepté au titre de
Frais Généraux, une somme supérieure à celle obtenue en répartissant ces
frais au prorata des chiffres d’affaires réalisés au Tchad et dans les pays où
le Contractant exerce son activité ; sans que cette quote part puisse être
supérieure au montant du bénéfice comptable avant imputation desdits
frais.

Le montant maximal des Frais Généraux admis en déduction par le
Contractant au Tchad (Montant Max) est égal au chiffre d'affaires réalisé
au Tchad (CA Tchad) divisé par le chiffre d'affaire mondial (CA Monde),
multiplié par les Frais Généraux mondiaux

Soit Montant Max = CA Tchad divisé par CA Monde et multiplié par Frais
Généraux mondiaux

d) L’ordre de déduction est celui suivi dans l’exemple de calcul en Annexe A
du présent Avenant.

Le montant non déductible des Frais Généraux ne sera soumis à aucun
prélèvement, ni taxe, TVA et ou impôt de quelque nature que ce soit,
hormis l’application de l’Impôt sur les Sociétés (IS) sur le bénéfice
résultant de la limitation de la déductibilité de ces frais.

L’assistance technique étrangère s’entend, conformément à la pratique
internationale en usage dans l’industrie pétrolière, d’une prestation technique
de nature composite, conçue et/ou appliquée à l’étranger en raison de la
localisation des infrastructures et/ou structures nécessaires à sa réalisation et
facturée aux Contractants Principaux dans le cadre des Opérations Pétrolières
au Tchad, à l’exclusion des Frais Généraux tels que définis ci-dessus ,

La prestation facturée sera conforme à un prix de pleine concurrence pour une
prestation identique, ce prix de pleine concurrence devant être confirmé par un
certificat délivré par un auditeur indépendant. Elle sera strictement utile et
nécessaire aux Opérations Pétrolières.

Les paiements (charges encourues sur la base des réalisations) effectués et
justifiés par les Contractants Principaux par le biais de certificats d'auditeurs

DA
6

Page 9 de 11

aux sièges sociaux et à leurs sociétés affiliées au titre d’assistance technique
étrangère sont déductibles au titre de l’impôt sur les sociétés au maximum à 40
% du montant du résultat imposable avant imputation de ces charges et suivant
la méthode de calcul jointe en Annexe A du présent Avenant, précisant
l’ordonnancement.

Le montant non déductible de l'assistance technique étrangère ne sera soumis à
aucun prélèvement, ni taxes, TVA et/ou impôt de quelque nature que ce soit,
hormis l’application de l’Impôt sur les Sociétés (IS) sur le bénéfice résultant
de la limitation de la déductibilité de ces frais.

La première phrase de l'article 24.4.b) est supprimée et remplacée par ce qui
suit :

«24.4b)  L'exonération de la taxe sur la valeur ajoutée (TVA) applicable aux
Contractants, est prorogée au-delà du 1* septembre 2005 pour toute
activité se rapportant à l’entretien des actifs nécessaires aux opérations et
aux activités visant à l’amélioration de la production pétrolière des Trois
Champs. »

ARTICLE 27 - IMPORTATIONS ET EXPORTATIONS

La première et la deuxième phrase de l’Article 27.1.c) sont supprimées et
remplacées comme suit :

«27.1c)  L'exonération des droits et taxes de douane à l’importation, applicable aux
Contractants mentionnées dans l’article 27.1.b est prorogée au-delà du 17
septembre 2005 pour toute activité se rapportant à l’entretien des actifs
nécessaires aux opérations et aux activités visant à l'amélioration de la
production pétrolière des Trois Champs. »

ARTICLE 34 - LOI APPLICABLE ET STABILITE DES CONDITIONS
L'Article 34.3 est modifié pour ajouter le paragraphe suivant à la fin de l'Article:

« Sans restreindre la portée des autres dispositions de l'Article 34 de la présente
Convention, les Parties reconnaissent et confirment que l'Ordonnance n° 7/PC/TP/MH
du 3 février 1962 relative à la Recherche, à l’Exploitation, au Transport par
Canalisations des Hydrocarbures et au régime fiscal de ces activités sur le territoire de
la République du Tchad, telle que modifiée par la Loi n° 04/PR/97 du 23 juillet 1997,
est le cadre juridique applicable à cette Convention.

Toutes les autres dispositions de la Convention non modifiées par les présentes

restent inchangées.
Q
Ts Ds

Page 10 de 11

La date de prise d'effet du présent Avenant sera la date de la promulgation par le Président de
la République du Tchad de la Loi approuvant le présent Avenant à la Convention, à
l’exception toutefois des modifications aux Articles 1, 13.1, 13.6, 23,5;-24.1, 24.2, 24.4 (b),
27.1 (c) et 34.3 des présentes qui sont entrées en vigueur de manièré rétroactive à la date de la
première production aux termes de la Convention. CT ni

‘ N
nn originaux, en date durg w 20_.

Pour la REPUBLIQUE DU TCHAD

M. Tabe Eugène N’Gaoulam

Président de la Commission Nationale chargée des
Négociations des Conventions Pétrolières et Ministre du
Pétrole et de l’Energie

Pour ESSO EXPLORATION AND PRODUCTION CHAD INC.
M. D. Scott Miller

[(
ù
Pour PETHONAS C. P .

M. Alais Mohd Yunos

dut Gone

Pour CHEVRON PETROLEUM CHAD COMPANY LIMITED
M. Neil Jones

4
Page 11 de 11

ANNEXE À

Assistance T

icul de Déductioilité s Generaux de Siege si

Nomencisturs

Resultat Comptable
Réiriégralion fiscale du Contractant

Réintégration Frais Généraux de Siège (753)

Réintégration Frais d'Assistance Technique (FAT)

Resultat Intemmédiaire-Avent Imputation FGS et FAT

Frais Généraux de Siège Admissible (calculé sur le base de 1967) (FGS)
Résutat Intermédiaire Avant imputation FAT (STA)

Frais Assistance Technique comptæbllisé per le Contractant (AT)

Taux Maximum de Déductibiité AT (TDAT) - Nouveau Avenant +

Taux de l'impôt sur le Bénéfice (T1) - Droit commun +

BASE FISCALES

Assistance Technique Déductible Maximale autorisée
Assistance Technique Admis en Déduction (ATD)

Résultat imposable au litre de l'exercice

Perte Fiscale Exercice Antérieur

Amortissement Répuié Differé au tira de l'Exercice Antérieur (A.R.D)
Résulet Imposabie au tire de l'axercics en cours (BAT)
impôt Société (IS)

mpët Minimum Ferfaitaire (LM.F)

Scide impêt Société

Acompie Prévisionnel Payé

Scice impôt Société Restant 60

ï Hhontent for Décuctible MD
Ge montant n'est pas sousmis à aucun prélèvement, nitaxes, TVA
sou impôt de quelque nature que ce soit hormis l'application de lS {vair
saicui() “Base Fiscale”

Ecrmuies

STAXTOAT

STAATO

BATTIS

ATATD

la déduction
maximale autorisés

Valeurs (CFA

600
200
100
300

auntrieure à la déduction
maximale autorisée

Valeurs (CEA)
